DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on November 4, 2020 are accepted.

Objection to the Disclosure
37 CFR 1.163

The following is a quotation of section (a) of 37 CFR 1.163:

(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.
35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:

The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.
In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.  The following is a quotation of 35 U.S.C. 162:

No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure is objected to under 37 CFR 1.163(a) because the specification presents less than a full and complete botanical description and the characteristics which distinguish over related known varieties.  
More specifically: 
If readily available, Inventor should disclose in the specification the petiole attitude, such as very strongly upwards, moderately upwards, horizontal, moderately downwards, or drooping.  Sheet 1 appears to show the petiole attitude as horizontal to moderately upwards.
If readily available, Inventor should disclose in the specification the primary type of ray floret, such as ligulate, incurved, spatulate, quilled, or funnel shaped.  Sheet 1 appears to show primary type of ray floret as ligulate.
Page 16, lines 11-14 describes the fully opened upper surface ray floret as “4B to 4C; distally close to 179C”.  Sheet 1 shows the fully opened upper surface ray florets with solid yellow coloration.  The greyed red coloration is shown only at the center of the inflorescence comprising of immature ray florets.  It is noted that there is a solid yellow inflorescence that is not bi-colored in Sheet 1.  Inventor should verify the color description of the fully opened upper surface ray florets.  
If readily available, Inventor should disclose in the specification the length of the corolla tube, such as short, medium or long.

	The specification is to provide as fully and completely a disclosure as possible of the claimed plant and the characteristics thereof to distinguish the claimed plant over related known varieties and its antecedents.
The above listing may not be complete.  Inventor should carefully compare the claimed plant with the botanical descriptions set forth in the specification to ensure completeness and accuracy and to distinguish the plant within this expanding market class.  Any further botanical information should be imported into the specification, as should any additional or corrected information relative to same.

Claim Rejection
35 USC § 112(a) and 112(b)

Claim 1 is rejected under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use, sale or other public availability of the claimed invention as cited by Floral Daily 2019 (retrieved from the Internet at https://www.floraldaily.com/article/9106464/deliflor-introduces-abbey-yellow/, one page) as evidence by Deliflor Chrysanten 2020 (retrieved from the Internet at https://deliflor.blob.core.windows.net/website/UploadBestanden/Handelscatalogus-mrt-2020.pdf, cover page, pp. 2-3 and 15).
Floral Daily discloses a new introduction from the Abbey family Chrysanthemum plant named Abbey Yellow as early as May 23, 2019 (p. 1).  Zentoo will have 15,000 stems of Abbey Yellow per week (p. 1).  Abbey Yellow is the trade name for the claimed plant as disclosed in Deliflor (p. 15).  The claimed plant was in public use, on sale or available to the public before the effective filing date of the claimed invention (November 5, 2019).  The plant disclosed in the reference is the claimed plant because of the photograph showing the yellow colored ray floret with greyed red center (p. 1).  The disclosure was not made by the inventor or joint inventor or by another who obtained the claimed plant directly or indirectly from the inventor or joint inventor.

A printed publication can serve as a statutory bar under 35 U.S.C. 102(a) if the reference, combined with knowledge in the prior art, would enable one of ordinary skill in the art to reproduce the claimed plant.  In re Le Grice, 301 F.2d 929,133 USPQ 365 (CCPA 1962).  If one skilled in the art could obtain or reproduce the plant from a publicly available source, then a publication describing the plant would have an enabling disclosure.  See Ex parte Thomson, 24 USPQ2d 1618, 1620 (Bd. Pat. App. & Inter. 1992) (“The issue is not whether the [claimed] cultivar Siokra was on public use or sale in the United States but, rather, whether ‘Siokra’ seeds were available to a skilled artisan anywhere in the world such that he/she could attain them and make/reproduce the cultivar Siokra disclosed in the cited publications.”)
In the specification at p. 2, lines 4-11, Inventor states that no publications or advertisement relating to sales, offer for sale or public distribution of the new plant more than one year prior to the effective filing date of this plant application.  This statement is not considered because it does not specifically identify Zentoo as by another who obtained the claimed invention disclosed in the reference directly or indirectly from the inventor.  MPEP 2153.01(a) states the following:
Applicants can include a statement designating any grace period inventor disclosures in the specification See 37 CFR 1.77(b)(6)  and MPEP § 608.01(a). An applicant is not required to use the format specified in 37 CFR 1.77  or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).
The exceptions are when the disclosure is made one year or less before the effective filing date of the claimed invention if (A) the disclosure was made by the inventor or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor.  Or if (B) the subject matter had before the disclosure had been publicly disclosed by the inventor or joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor (see 102(b)(1)).

Conclusion
	No claim is allowed.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 6AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661